Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments filed on 5/12/2022 overcome the following set forth in the previous Office Action: claims 19 and 25 being objected to, claims 22, 30 and 32-34 being rejected under 35 USC § 112(b), and claims 19-22 and 32-34 being rejected under 35 USC § 103. Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive with regard to art rejection. The Office has thoroughly reviewed Applicants' arguments which are moot in view of the new ground(s) of rejections necessitated by the filed amendments. Examiner notes that under BRI the amended claim 18 is significantly broader in scope that the original claim 22 and “two or more feature identification algorithms in series” as explicitly recited in the original claim 21 (parent of the original claim 22) is no longer required as to be discussed in detail in the following rejection section.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Sharma et al., US 20170032285 A1, published on 2017-02-02, hereinafter Sharma, 
Jezorek et al., US 11042869 B1, issued on 2021-06-22, filed on 2014-09-30, hereinafter Jezorek, and
Wang et al., US 20190102873 A1, published on 2019-04-04, filed on 2018-09-10, hereinafter Wang.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 24-28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Jezorek.
Regarding claim 18, Sharma discloses a method for identifying authenticity of an object with a user device having a user device processor and a user device memory, (Sharma: Abstract, [0002, 0006-0010, 0028, 0030, 0032-0033], Figs. 16 and 18. “[0033] Exemplary embodiments of the present invention may use a handheld, low-cost device to capture microscopic images of various objects. Novel supervised learning techniques may then be used, at the microscopic regime, to authenticate objects by classifying the microscopic images extracted from the device.”) wherein the method comprises the steps of: 
a) providing, in an identification server, a reference identification algorithm trained with reference image data of an original object; (Sharma: [0032-0033, 0081, 0100]. “A combination of supervised learning techniques may be used. These techniques may include one or more of the following: (i) SVM based classification using bag of visual words by extracting features based on histogram of oriented gradients, (ii) classifying using multi-stage convolutional neural networks by varying the kernels (filters), sub-sampling and pooling layers, here, different architectures (e.g. configuration of stages) may be used to decrease the test error rate, and (iii) classification using anomaly detection techniques, by ranking vectors corresponding to their nearest neighbor distances from the base vectors.” [0033] “Once trained, cross validated and tested the model may ready for the authentication phase.” [0081] “The machine learning technique uses the training data to generate a mathematical model 307 and computes the model to fit the training data 308.” ([0100], Fig. 3))
b) taking, by utilizing image taking instructions stored in the user device memory and executed by the user device processor, target images of the object Sharma: Figs. 16 and 18. [0033, 0082] “[0033] Exemplary embodiments of the present invention may use a handheld, low-cost device to capture microscopic images of various objects.”)
c) receiving, in the identification server, the target images of the object from the user device over a communication network; (Sharma: Figs. 16-18. [0033, 0082] “[0082] As shown in FIG. 16, during the authentication phase the steps may be performed as follows. … (iii) the user captures the image (or multiple images) using the app and uploads it to the server in 1602, …”)
d) processing, by utilizing instructions stored in the memory and executed by the processor of the identification server, the target images with the reference identification algorithm trained with the reference image data of the original object; (Sharma: Figs. 3 and 16-18. [0032-0033, 0082])
e) generating, by utilizing the reference identification algorithm and instructions stored in the memory and executed by the processor of the identification server, an authenticity identification output in the identification server; (Sharma: “[0082] As shown in FIG. 16, during the authentication phase the steps may be performed as follows. … (iv) in a few seconds the server responds with a message saying the object the was either “Authentic” or “Fake” in 1603.”) and 
f) sending, by utilizing instructions stored in the memory and executed by the processor of the identification server, an authenticity identification response based on the authenticity identification output from the identification server to the user device, (Sharma: [0082])
the step a) further comprises a step of: providing, in the identification server, two or more feature identification algorithms trained with the reference image data of the original object as the reference identification algorithm for identifying separate features of the original object; (Sharma: Figs. 14-15, [0062-0063]. 1402 in Fig. 14 shows at least 4 algorithms (Convnet1-Convnet4) and 1502 in Fig. 15 shows at least 3 algorithms (Convnet1-Convnet3), which are trained according to Fig. 3.)
the step d) further comprises: processing, by utilizing instructions stored in the memory and executed by the processor of the identification server, the target images with the two or more feature identification algorithms trained with the reference image data of the original the object; (Sharma: Figs. 14-15, [0032-0033, 0062-0063]. “Using these characteristics, distinct groups of objects may be classified and differentiated as authentic or inauthentic.” [0032]. “[0033] Exemplary embodiments of the present invention may use a handheld, low-cost device to capture microscopic images of various objects. Novel supervised learning techniques may then be used, at the microscopic regime, to authenticate objects by classifying the microscopic images extracted from the device. A combination of supervised learning techniques may be used.” “[0063] … This ensemble approach of combining results from multiple models may be used in differentiating image classes across multiple features. The final result is the average or mean of the results across the entire the ensemble.”) wherein the step of processing the target images with one of the two or more feature identification algorithms comprises steps of: 
g) comparing, by utilizing instructions stored in the memory and executed by the processor of the identification server, one feature of the target images with the reference image data utilizing the one of the two or more feature identification algorithms; (Sharma: “[0039] … The visual words of a candidate image of an item Which needs to be classified as authentic or non-authentic can be compared with a baseline or training image (which has its own set of visual words) to classify the candidate image.”)
h) generating, by utilizing instructions stored in the memory and executed by the processor of the identification server, a first feature authenticity identification output in the identification server; (Sharma: Fig. 1, 2003-2005 in Fig. 2, and [0033-0034]. “[0034] … a new microscopic image may be classified using the same procedure to verify if the image of the item, and therefore the item, is authentic or not.” The output of any of 2003-2005 can be considered as a first feature authenticity identification output) and 
i) based on the first feature authenticity identification output, if the first feature authenticity identification output is not within a preselected range, automatically sending, by utilizing instructions stored in the memory and executed by the processor of the identification server, the authenticity identification response based on the first feature authenticity identification output from the identification server to the user device; (Sharma: 2003-2006 in Fig. 2, 1603 in Fig. 16 and [0082, 0096-0097]. The authenticity identification response based on 2003-2005 is provided (2007) and the claimed “first feature authenticity identification output” can be the output from any of 2003-2005.) or 
if the first feature authenticity identification output is within a preselected range, performing steps j-1) which comprise: j) comparing, by utilizing instructions stored in the memory and executed by the processor of the identification server, a subsequent feature of the target images with the reference image data utilizing one of the two or more feature identification algorithms; k) generating, by utilizing instructions stored in the memory and executed by the processor of the identification server, a subsequent feature authenticity identification output in the identification server; and 1) based on the subsequent feature authenticity identification output, if the subsequent feature authenticity identification output is not within a preselected range automatically sending, by utilizing instructions stored in the memory and executed by the processor of the identification server, the authenticity identification response based on the subsequent feature authenticity identification output from the identification server to the user device; or if the subsequent feature authenticity identification output is within a preselected range automatically repeating, by utilizing instructions stored in the memory and executed by the processor of the identification server, the steps j) and 1); or if the subsequent feature authenticity identification output is within a preselected range sending, by utilizing instructions stored in the memory and executed by the processor of the identification server, a final authenticity identification response based on the subsequent feature authenticity identification output from the identification server to the user device. (Examiner notes that the claimed invention recites two mutually exclusive conditions, i.e., condition 1 = “if the first feature authenticity identification output is not within a preselected range” and condition 2 = “if the first feature authenticity identification output is within a preselected range”. As a result, the steps following these two mutually exclusive conditions are also mutually exclusive, i.e., the steps following the condition 1 need be performed only when the condition 1 is true and the steps following the condition 2 need be performed only when the condition 2 is true, and the conditions 1 and 2 cannot be true at the same time. In such a situation, the claim is rejected if one of the two mutually exclusive conditions is met. In the above rejection, the prior art rejection is provided for the situation where the condition 1 is true (i.e., the condition 2 is false). See Ex parte Randal C. Schulhauser, Appeal 2013-007847 (April 28, 2016))
Sharma does not disclose explicitly taking target images of the object in different angles, which is, however, well known and commonly practiced in the image processing art as evidenced by the disclosure of Jezorek. (Jezorek: col. 8, lines 10-12 (110 in Fig. 1); col. 26, lines 8-9; col. 30, lines 2-4 (1502 in Fig. 15); col. 35, lines 21-24 (1902 in Fig. 19). “For instance, the application may instruct the user of the mobile device 110 to capture one or more images of the 3-D payment object 108 from various angles.” (col. 8, lines 10-12). “As part of the request, a recipient may be required to scan the payment object from different angles such that the captured images of the payment object may be analyzed to determine whether the payment object is authentic.” (col. 35, lines 21-24))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharma’s disclosure with Jezorek’s teachings by combining the method for identifying authenticity of an object with a user device (from Sharma) with the technique of taking target images of the object in different angles (from Jezorek) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for identifying authenticity of an object with a user device would still work in the way according to Sharma and the technique of taking target images of the object in different angles would continue to function as taught by Jezorek. In fact, the inclusion of Jezorek's technique of taking target images of the object in different angles would provide a practical and/or alternative implementation of the method for identifying authenticity of an object with a user device and thus would make the method much better and more flexible. 
Therefore, it would have been obvious to combine Sharma with Jezorek to obtain the invention as specified in claim 18.
Regarding claim 24, Sharma {modified by Jezorek} discloses the method for identifying authenticity of an object according to claim 18, wherein the method further comprises step m): 
sending, by utilizing instructions stored in the user device memory and executed by the user device processor of the user device, the target images of the object from the user device to the identification server; (Sharma: Figs. 16-18. [0033, 0082] “[0082] As shown in FIG. 16, during the authentication phase the steps may be performed as follows. … (iii) the user captures the image (or multiple images) using the app and uploads it to the server in 1602, …”) or 
taking, by utilizing image taking instructions stored in the user device memory and executed by the user device processor of the user device, the target images of the object with an imaging device in the user device on request by a user of the user device; or 
taking, by utilizing image taking instructions stored in the user device memory and executed by the user device processor of the user device, the target images of the object with an imaging device in the user device on request by a user of the user device and sending, by utilizing instructions stored in the user device memory and executed by the user device processor of the user device, the target image of the object from the user device to the identification server. 
Regarding claim 25, Sharma {modified by Jezorek} discloses the method for identifying authenticity of an object according to claim 24, wherein the step m) further comprises: 
sending, by utilizing instructions stored in the user device memory and executed by the user device processor of the user device, the target images of the object from the user device to the identification server with a user interface in the user device on request by a user of the user device; (Sharma: Figs. 16-18. [0033, 0082] “[0082] As shown in FIG. 16, during the authentication phase the steps may be performed as follows. … (iii) the user captures the image (or multiple images) using the app and uploads it to the server in 1602, …”) or 
providing, by utilizing instructions stored in the user device memory and executed by the user device processor of the user device, an identifier of the object in a user interface on request by a user of the user device;
sending, by utilizing instructions stored in the user device memory and executed by the user device processor of the user device, the target images of the object and the identifier from the user device to the identification server with the user interface on request by a user of the user device; 
automatically selecting, by utilizing instructions stored in the memory and executed by the processor of the identification server, the reference identification algorithm corresponding the identifier.
Regarding claim 26, Sharma {modified by Jezorek} discloses the method for identifying authenticity of an object according to claim 18, wherein the method further comprises a step of: 
storing, by utilizing instructions stored in the memory and executed by the processor of the identification server, the authenticity identification response to a target image database in one or more storage devices in the identification server; (Sharma: Figs. 16-17, [0082]) or 
storing, by utilizing instructions stored in the memory and executed by the processor of the identification server, the authenticity identification response to a target image database in one or more storage devices connected to the identification server over a communication network. 
Regarding claim 27, Sharma {modified by Jezorek} discloses the method for identifying authenticity of an object according to claim 18, wherein the step a) comprises: 
providing at least one original object database, stored in one or more storage devices, for one or more object profiles, each comprising original object data of an original object; (Sharma: [0067, 0072-0079, 0098])
creating, with an administrator device, an object profile on a request by an administer for an original object, the object profile comprising original object data of the original object, and storing the object profile to the at least one original object database in the one or more storage devices; (Sharma: [0009, 0032, 0067, 0072-0079, 0098])
receiving one or more original object images as reference image data to an identification server over the communication net-work; (Sharma: [0067, 0072-0079, 0098, 0100, 0113].)
providing a basic identification algorithm from an algorithm service; (Sharma: architectures of classifiers before training ([0007-0008, 0040-0046], Figs. 3 and 5-9) are interpreted as the claimed “basic identification algorithm”.)
applying, by utilizing instructions stored in the memory and executed by the processor of the identification server, the one or more original object images as input data to the basic identification algorithm; (Sharma: Figs. 3-4)
generating, by utilizing instructions of the algorithm service, from the input data the reference identification algorithm of the original object by training the basic identification algorithm with the one or more original object images; (Sharma: Figs. 3-4) and 
connecting, by utilizing instructions stored in the memory and executed by the processor of the identification server, the reference identification algorithm of the original object to the object profile in the at least one original object database, stored the in one or more storage devices. (Sharma: Abstract, [0032-0033, 0082, 0100-0101])
Regarding claim 28, Sharma {modified by Jezorek} discloses the method for identifying authenticity of an object according to claim 27, wherein receiving the one or more original object images as the reference image data to the identification server comprises: 
sending, by utilizing instructions stored in a memory and executed by a processor of the administrator device, the one or more original object images as the reference image data to the identification server over the communication network; and receiving the one or more original object images as the reference image data to the identification server over the communication network; (Sharma: Abstract, [0006, 0067, 0072-0079, 0098, 0100, 0113].) or 
taking, by utilizing instructions stored in a memory and executed by a processor of the administrator device, the one or more original object images of the original object with an imaging device in the administrator device on request of the administrator; sending, by utilizing instructions stored in a memory and executed by a processor of the administrator device, the one or more original object images as the reference image data to the identification server over the communication network; and receiving the one or more original object images as the reference image data to the identification server over the communication network. 
Regarding claim 30, Sharma {modified by Jezorek} discloses the method for identifying authenticity of an object according to claim 27, wherein applying the one or more standardized original images as input data to the basic identification algorithm comprises: generating, by utilizing instructions of the algorithm service, the two or more feature reference identification algorithms for identifying separate features of the original object; or generating, by utilizing instructions of the algorithm service, the two or more separate feature reference identification algorithms for identifying separate features of the original object; or generating, by utilizing instructions of the algorithm service, the reference identification algorithm comprising the two or more feature reference identification algorithms for identifying separate features of the original object. (Sharma: Convnet1-Convnet3 in Figs. 14-15 are generated through training according to Figs. 3-4. [0062-0063, 0100-0101]) 
Regarding claim 31, Sharma {modified by Jezorek} discloses the method for identifying authenticity of an object according to claim 27, wherein the method further comprises: creating, with an administrator device, at least two object sub-profiles on a request by the administer for the original object, the at least two object sub-profiles comprising original object data of the original object, storing the at least two object sub-profiles to the at least one original object database in one or more storage devices, and connecting the at least two object sub- profiles to each other or to the object profile; receiving one or more original object images as reference image data to an identification server over a communication network for each of the at least two object sub-profiles, respectively; providing a basic identification algorithm from the algorithm service for each of the at least two object sub-profiles; applying, by utilizing instructions stored in the memory and executed by the processor of the identification server, the one or more original object images as input data to one basic identification algorithm, respectively; generating, by utilizing instructions of the algorithm service, a reference identification algorithm of the original object for each of the at least two sub-profiles, respectively; and connecting, by utilizing instructions stored in the memory and executed by the processor of the identification server, each reference identification algorithms of the original object to respective object sub-profile in the at least one original object database, stored in one or more storage devices. (Sharma: Figs. 3-4 and 14-17. [0009, 0032-0033, 0067, 0072-0079]. The claimed “object sub-profiles” are interpreted as the types of an object (such as types of leather or types of fabric))

Claims 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma {modified by Jezorek} as applied to claims 19 and 27, respectively, and further in view of Wang.
Regarding claim 23, which depends on claim 19, Sharma {modified by Jezorek} does not disclose explicitly creating, by utilizing instructions stored in a memory and executed by a processor of the identification server, one or more standardized target images by image pre-processing the target image; or creating, by utilizing instructions stored in the user device memory and executed by the user device processor of the user device, one or more standardized target images by image pre- processing the target images in the user device, which is, however, well known and commonly practiced in the image processing art as evidenced by the prior art of Wang. (Wang: 410 in Fig. 4. “The system can further pre-process the captured images (operation 410). Pre-processing a captured image can include rotating or cropping the image. Because a camera may vibrate or be slightly out of focus while capturing an image, the captured image can be blurry. Moreover, the captured image may include content in addition to the to-be-identified object. Pre-processing the image can include correcting the image to reduce blurriness caused by camera motions and cropping the image to eliminate the additional content. In some embodiments, the system can rotate the captured image such that the to-be-identified object in the captured image can have a predetermined orientation.” [0052].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharma {modified by Jezorek}’s disclosure with Wang’s teachings by combining the method for identifying authenticity of an object with a user device (from Sharma {modified by Jezorek}) with the technique of creating standardized target images by pre-processing the target image (from Wang) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for identifying authenticity of an object with a user device would still work in the way according to Sharma {modified by Jezorek} and the technique of creating standardized target images by pre-processing the target image would continue to function as taught by Wang. In fact, the inclusion of Wang's technique of creating standardized target images by pre-processing the target image would provide a practical and/or alternative implementation of the method for identifying authenticity of an object with a user device and thus would make the method much better and more flexible since it would be much more effective to process the standardized and cleaned up target image. 
Therefore, it would have been obvious to combine Sharma {modified by Jezorek} with Wang to obtain the invention as specified in claim 23.
Regarding claim 29, Sharma {modified by Jezorek and Wang} discloses the method for identifying authenticity of an object according to claim 27, wherein the method further comprises creating, by utilizing instructions stored in the memory and executed by the processor of the identification server, one or more standardized original images by image pre-processing the one or more original object images before applying the one or more original object images as input data to the basic identification algorithm for generating the reference identification algorithm by training the basic identification algorithm with the one or more original object images. (Sharma: Figs. 3-4) (Wang: 410 in Fig. 4 and [0052].)
The reasoning and motivation to combine Sharma {modified by Jezorek} with Wang are similar to those of claim 23.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669